342 F.2d 995
William CURRY, Appellant,v.DELTA STEAMSHIP LINES, INC., Formerly known as and doing business as Mississippi Shipping Co., Inc., Appellee.
No. 21597.
United States Court of Appeals Fifth Circuit.
March 11, 1965.

Appeal from the United States District Court for the Southern District of Alabama; Daniel Holcombe Thomas, Judge.
George J. Moore, Mobile, Ala., for appellant.
Alex T. Howard, Jr., George F. Wood, Mobile, Ala., McCorvey, Turner, Johnstone, Adams & May, Mobile, Ala., of counsel, for appellee.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
In this action appellant sought to recover damages because of personal injuries received by him while working as a longshoreman for his employer, a stevedoring company, in the loading of railroad steel in the hold of a vessel owned by appellee. Appellant presented two theories of recovery, namely, (1) negligence of appellee, its servants, agents or employees and (2) unseaworthiness of appellee's vessel. A jury trial was had. At the close of the evidence, the trial court concluded that there was no substantial evidence either of actionable negligence on the part of appellee, its agents, servants or employees or of the vessel being unseaworthy and granted appellee's motion for a directed verdict and entered judgment for the appellee. Appellant, in this appeal, complains of that action of the trial court.


2
A careful review of the record convinces us that the trial court was correct in its determination that there was no substantial evidence to support either appellant's theories of recovery. The judgment appealed from is


3
Affirmed.